DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 27 August 2021 is acknowledged. Applicant’s election without traverse of the several species “ACHE, plasma amyloid beta, LGALS3BP, and ACHE” is acknowledged. Although applicant was directed to elect one species of biomarker, as the claims have been amended such that multiple biomarkers must be used, the election of species requirement set forth in the office action dated 29 June 2021 is hereby withdrawn. 
Pending claims 8-15 are under examination. 

Drawings
The drawings filed on 23 September 2019 are accepted by the Examiner. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mih Suhn Koh on 24 September 2021.

The application has been amended as follows: 
In the claims:
Claim 8 has been rewritten as:
-- A method for detecting brain amyloid beta accumulation in a subject with normal cognitive function and who has not been treated with an Acetylcholinesterase (AchE) inhibitor, comprising: obtaining a blood sample from the subject and quantifying the level of biomarkers comprising AchE, plasma amyloid beta, Lectin galactoside-binding soluble3 binding protein (LGALS3BP) and ACE (Angiotensin I converting enzyme) in the sample; and performing a positron emission tomography (PET) test using Pittsburgh compound B (PIB) on the subject who has decreased levels of LGALS3BP, ACE, and AChE compared to subjects with normal cognitive function and no brain amyloid accumulation as measured by PIB-PET.--

Claims 9 and 10 have been canceled. 

Claim 11 has been rewritten as:
--The method of claim 8, further comprising determining the Apolipoprotein E (ApoE) genotype of the subject.--

Claim 12 has been rewritten as:


Claim 13 has been cancelled.

Claim 14 has been rewritten as:
--The method of claim 12, wherein the levels of phosphorous and T3 are decreased and the level of HDL is increased in comparison to their levels in the blood from subjects with normal cognitive function and without brain amyloid beta accumulation.

Claim 15 has been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The art teaches measuring the biomarkers of the claims in mild cognitive impairment and Alzheimer’s disease patients in separate publications but does not teach or fairly suggest detecting brain amyloid accumulation by measuring AchE, plasma amyloid beta, Lectin galactoside-binding soluble3 binding protein (LGALS3BP) and ACE (Angiotensin I converting enzyme) in a biological sample from a subject with normal cognitive function and subsequently performing a PET scan on the subject who has 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kang et al. (J Alzheimers Dis. 2016 Jul 6;53(4):1563-76) discloses comprehensive proteome profiling of serum samples from cognitively normal controls, mild cognitive impairment (MCI), and AD patients, who were selected using PiB-PET imaging. LGALS3BP and ACE were measured in mild cognitive impairment and Alzheimer’s disease patients. 
Han et al. (Neurobiology of Aging, Volume 73, 2019, Pages 21-29; post-filing art of the instant inventors) teaches that blood acetylcholinesterase level is a potential biomarker for the early detection of cerebral amyloid deposition in cognitively normal individuals. 
Park et al. (Progress in Neurobiology, Volume 183, 2019, 101690; post-filing art of the instant inventors) teaches embodiments within the scope of the claims after the filing date of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8, 11, 12 and 14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
27 September 2021